                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:19-cv-00341-FDW

WALTER T. GAUSE, Jr.,                     )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                             ORDER
                                          )
R. ANDREW MURRAY, et al.,                 )
                                          )
                  Defendants.             )
_________________________________________ )

        THIS MATTER is before the Court on initial review of Plaintiff’s Complaint [Doc. 1],

Plaintiff’s Pro Se Motion to Amend Complaint [Doc. 12]. On September 9, 2019, the Court

entered an order waiving the initial filing fee and directly monthly payments be made from

Plaintiff’s prison account. [Doc. 18]. Thus, Plaintiff is proceeding in forma pauperis.

I.      BACKGROUND

        Pro se Plaintiff Walter Timothy Gause is a prisoner of the State of North Carolina, currently

incarcerated at Marion Correctional Facility located in Marion, North Carolina. The North

Carolina Department of Public Safety website indicates that Plaintiff was convicted on February

21, 2014, in Mecklenburg County Superior Court of robbery with a dangerous weapon, and he was

sentenced to 22 years in prison.

        Plaintiff filed the current action on July 18, 2019, pursuant to 42 U.S.C. § 1983, naming

the following four persons as Defendants1: (1) R. Andrew Murray, identified as District Attorney;

(2) Michael Chen, identified as an assistant district attorney for Mecklenburg County; (3) Glen


1
  The Plaintiff has previously filed a § 1983 action against the same Defendants alleging the same or
substantially similar conduct and claims. [Civil Case No. 3:18-cv-00378-FDW, Doc. 1]. The Court
dismissed that action under Heck v. Humphries, 512 U.S. 477 (1994), because the Plaintiff had not alleged
that his underlying conviction has been reversed or otherwise invalidated. [Id., Doc. 6].
Cole, identified as district attorney for Mecklenburg County; and (4) Curtis Dreggens, identified

as a detective with the Mecklenburg County Police Department. [Doc. 1 at 1-2]. Plaintiff purports

to bring claims against Defendants for (1) “falsifying evidence to jury” by admitting evidence at

trial “willfully and intentionally to cause, actual, personal, legal injury;” and (2) due process

violation under Brady for “destruction [and] suppression exculpatory material to [Plaintiff’s]

defense, bad faith.” [Doc. 1 at 3]. For relief, Plaintiff seeks, among other things, “monetary

settlement” and punitive damages of $1 million against Defendants “in personal capacity.” [Doc.

1 at 5].

           On August 14, 2019, the Plaintiff moved to amend his complaint to add several more

Defendants involved in his prosecution and trial, including: (1) Robert W. Bell, identified as the

resident judge of the Superior Court of Mecklenburg County; (2) Denzil H. Forrester, identified

as an attorney; (3) Kimberly P. Hoppin, identified as an attorney; (4) Josh Stein, identified as the

Attorney General of North Carolina; (5) the North Carolina Court of Appeals; (6) “Municipality.

City of Charlotte, NC, County Mecklenburg. County Commission, [Unintelligible] of Charlotte,

Gov. enity” [sic]; and (7) the District Attorney Office located in Charlotte, North Carolina. [Doc.

12 at 2-3]. Although creatively labeled, the nature of the claims the Plaintiff seeks to assert against

these additional Defendants is similar to the claims brought by the Plaintiff against the original

four Defendants. [See id. at 9-12; Doc. 14 at 3]. For relief in his proposed amended complaint,

the Plaintiff seeks, among other things, punitive damages in the amount of $1 million, “monetary,

ancillary injunctive relief declaratory relief,” “re-litigation to trial proceeding,” or “release from

custody.” [Doc. 14 at 4].

           The Plaintiff makes no allegation in his original or in his proposed amended complaint that

his conviction has been overturned or otherwise invalidated. [See Doc. 1, 14].



                                                    2
II.    STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, §

1915A requires an initial review of a “complaint in a civil action in which a prisoner seeks redress

from a governmental entity or officer or employee of a governmental entity,” and the court must

identify cognizable claims or dismiss the complaint, or any portion of the complaint, if the

complaint is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

seeks monetary relief from a defendant who is immune from such relief.

       In its frivolity review, this Court must determine whether the Complaint raises an

indisputably meritless legal theory or is founded upon clearly baseless factual contentions, such as

fantastic or delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore,

a pro se complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972).

However, the liberal construction requirement will not permit a district court to ignore a clear

failure to allege facts which set forth a claim that is cognizable under federal law. Weller v. Dep’t

of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       Here, the Court has previously dismissed under Heck essentially the same action filed by

Plaintiff against the same set of Defendants. Because the Plaintiff has still failed to allege that his

underlying conviction has been vacated or otherwise invalidated, Heck again applies to bar

Plaintiff’s claims. The Court reminds the Plaintiff that in Heck, the United States Supreme Court

held as follows:

       [I]n order to recover damages for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose unlawfulness would

                                                  3
       render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
       conviction or sentence has been reversed on direct appeal, expunged by executive
       order, declared invalid by a state tribunal authorized to make such determination,
       or called into question by a federal court’s issuance of a writ of habeas corpus, 28
       U.S.C. § 2254. A claim for damages bearing that relationship to a conviction or
       sentence that has not been so invalidated is not cognizable under § 1983. Thus,
       when a state prisoner seeks damages in a § 1983 suit, the district court must consider
       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated. But if the district court determines that the plaintiff’s action, even if
       successful, will not demonstrate the invalidity of any outstanding criminal
       judgment against the plaintiff, the action should be allowed to proceed, in the
       absence of some other bar to the suit.

Id. at 486-87 (footnotes omitted; emphasis added). Here, given the allegations in the Complaint,

a judgment in Plaintiff’s favor would necessarily imply the invalidity of his conviction or sentence.

Plaintiff, however, has not alleged that his conviction has been reversed or otherwise invalidated.

Therefore, his claims remained barred by Heck.2

       Furthermore, the Plaintiff’s motion to amend his complaint will be denied as futile because

the claims he proposes would also be barred by Heck. See Equal Rights Ctr. v. Niles Bolton

Assocs., 602 F.3d 597, 603 (4th Cir. 2010) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

IV.    CONCLUSION

       In sum, for the reasons stated above, the Court will dismiss this action without prejudice.




2
   In addition to the fact that Plaintiff’s claims are Heck-barred, various Defendants are subject to
dismissal for other reasons. That is, district attorney Murray and assistant district attorneys Chen
and Cole are entitled to absolute prosecutorial immunity for actions taken while performing
traditional prosecutorial duties. See Imbler v. Pachtman, 424 U.S. 409 (1976).
                                                 4
                       IT IS, THEREFORE, ORDERED that:

                       1. This action is DISMISSED without prejudice.

                       2. Plaintiff’s Motion to Amend [Doc. 12] is DENIED.

                       3. The Clerk is directed to close this case.


Signed: September 9, 2019




                                                                5
